TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                        NO. 03-21-00198-CR



                                        Ex parte Gary Griffin


                FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
   NO. CR-14-0432-A-WHC2, THE HONORABLE R. BRUCE BOYER, JUDGE PRESIDING



                   ORDER AND MEMORANDUM OPINION


PER CURIAM

                  Appellant Gary Griffin appeals from the trial court’s order denying his application

for writ of habeas corpus. See Tex. Code Crim. Proc. art. 11.072, § 8. The clerk’s record was

originally due to be filed in this case on June 4, 2021. As of the date of this order, the record has

not been filed.

                  The trial and appellate courts are jointly responsible for ensuring that the

appellate record is timely filed. See Tex. R. App. P. 35.3(c). It is the duty of the trial court clerk

to prepare, certify, and timely file the clerk’s record in a criminal case if a notice of appeal has

been filed, and the trial court has certified the defendant’s right of appeal. See id. 35.3(a); see

also id. 25.2(a) (obligating trial court to enter certification of defendant’s right of appeal “each

time it enters a judgment of guilt or other appealable order”), (d) (requiring record to include trial

court’s certification), 34.5(a)(12) (same); Ex parte Gutierrez, No. 03-17-00644-CR, 2017 WL

5247516, at *2 (Tex. App.—Austin Nov. 7, 2017, no pet.) (mem. op., not designated for
publication) (specifying that “[a]n order denying habeas corpus relief under Article 11.072 is an

appealable order”).

               Accordingly, we abate this appeal and remand the case to the trial court to allow

for the filing of the clerk’s record, including a certification of Griffin’s right of appeal. See Tex.

R. App. P. 25.2(a)(2), (d), 37.3(a)(2) (requiring appellate court, if the clerk’s record has not been

filed, to “make whatever order is appropriate to avoid further delay and to preserve the parties’

rights”). The trial court is instructed to file the record no later than July 29, 2022.

               It is ordered on July 22, 2022.



Before Chief Justice Byrne, Justices Triana, Smith

Abated and Remanded

Filed: July 22, 2022

Do Not Publish




                                                   2